UNITED STATES DISTRICT COURT United States Courte
SOUTHERN DISTRICT OF TEXAS Southern District of Texas

HOUSTON DIVISION FILED
JUL 01 207N

UNITED STATES OF AMERICA § Bavid J. Bradley, Clerk of Court
v. : Criminal No.
TRAVIS GLENDON MARTIN, III : H 2 0 0 2 "a "4

INDICTMENT
THE GRAND JURY CHARGES:

COUNT ONE

(Civil Disturbance)
On or about May 29, 2020 within the Southern District of Texas, the defendant,
TRAVIS GLENDON MARTIN, III,
knowingly, during the existence of a civil disturbance, attempted to commit an act for the
intended purpose of obstructing, impeding, and interfering, either by himself or with someone
else, in a violent manner with law enforcement officer or officers that were lawfully engaged in
the lawful performance of their official duties incident to and during the commission of such
civil disorder and that such civil disorder was resulting in interference with commerce and the

movement of any article or commodity in commerce.
In violation of Title 18, United States Code, Section 231.

A TRUE BILL

Original signature on File

 

FOREPERSON OETHE GRAND JURY
c a é

he"

RYAN K. PATRICK
United States Attorney
Southern District of Texas

—

STEVEN T. SCHAMMEL
Assistant United States Attorney
